1
                                                                            FILED
2                                                                           MAY 19 2021
3                                                                     CLERK Us Dist ~
                                                               av_ EASTERN DISTRICT ~ICT OlJl~r
4                                                             ..___                      LIFORNIA
                                                                      -... . DiPun-ciii&c-------
5                                                                                                   -
6                             IN THE UNITED STATES DISTRICT COURT

7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

8     UNITED STATES OF AMERICA,                  )       Case N2: 1:16-CR-00022-1-NONE
                                                 )
9                    Plaintiff,                  )                     ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11    JOHN KING,                                 )
                                                 )
12        Defendant. )
     ______________  )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14

15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him. Therefore, in the interests of

17   justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C. § 3006A,
18
            IT IS HEREBY ORDERED that Galatea DeLapp be appointed to represent the above
19
     defendant in this case effective nunc pro tune to May 17, 2021.
20
            This appointment shall remain in effect until further order of this court.
21

22


                                                              e£J~ .
     DATED: 5/19/2021
23

24
                                                     c:_
                                                     HON. ERICA1>.oSJEAN"'
                                                     United States Magistrate Judge
25

26

27

28

                                                       -1-
